 

Exhibit 10.1

 

GENERAL RELEASE AND SEVERANCE AGREEMENT

 

This General Release and Severance Agreement (the “Agreement”), dated as of
December 9, 2019, is made and entered into by and between James Barry
(“Executive”) and InspireMD, Inc. (the “Company”).

 

For good and valuable consideration, the receipt of which is hereby
acknowledged, in order to effect a mutually satisfactory and amicable separation
of employment from the Company and to resolve and settle finally, fully and
completely all matters and disputes that now or may exist between them, as set
forth below, Executive and the Company agree as follows:

 

1. Separation from Employment. Effective December 31, 2019 (the “Separation
Date”), Executive’s employment with the Company shall cease, in accordance with
Section 4.1 of the Employment Agreement (as defined below), based upon the
mutual agreement of the parties hereto, and he shall, as of the Separation Date,
relinquish all positions, offices, and authority with the Company and any
Company subsidiaries and affiliates. On or before the Separation Date, Executive
shall submit a letter of resignation from the Company’s Board of Directors (the
“Board”). Executive acknowledges and agrees, except for the payments and
benefits described hereunder, Executive has no rights to any other wages and
other compensation or remuneration of any kind due or owed from the Company,
including, but not limited, to all wages, reimbursements, bonuses, advances,
vacation pay (with the exception of any accrued but unused vacation time from
2019 which shall be paid to Executive), severance pay, vested or unvested equity
or stock options, awards, and any other incentive-based compensation or benefits
to which Executive was or may become entitled or eligible. Notwithstanding the
foregoing, Executive shall be reimbursed for any expenses reasonably incurred by
Executive at any time prior to the Separation Date in accordance with the
Company’s applicable reimbursement policies and procedures, submitted for
reimbursement on or before the expiration of thirty (30) days following the
Separation Date.

 

2. Employment Agreement. As of the Separation Date, that certain Amended and
Restated Employment Agreement between the parties hereto and dated February 4,
2019 (the “Employment Agreement”) shall terminate forever, and no party shall
have any further obligation or liability thereunder, except that Executive
acknowledges and agrees that ARTICLE VI PROTECTIVE PROVISIONS of the Employment
Agreement, and all sections and provisions thereunder (the “Surviving
Provisions”), shall remain in full force and effect in accordance with their
terms. For the purposes of clarification, that certain Indemnity Agreement
between the Executive and the Company, dated as of January 30, 2012 (the
“Indemnity Agreement”), shall continue to remain in full force and effect in
accordance with the terms of such Indemnity Agreement (including Section 13 of
such Agreement) and nothing in this Agreement will be deemed to modify, alter or
amend, in any manner, the provisions of the Indemnity Agreement. In addition to
the rights under the Indemnification Agreement (and not in lieu of any rights
under the Indemnification Agreement), the Company confirms that the Executive
shall also be entitled to any rights to indemnification, defense and to be held
harmless (or other similar protection) as set forth in the Certificate of
Incorporation (as amended to date) and the Company’s By-Laws (as amended to
date) in the manner set forth therein.

 

1 of 6

 

 

3. Consideration. In consideration of this Agreement and the release herein
becoming effective, and Executive’s compliance with his obligations hereunder
and with the Surviving Provisions, the Company shall, subject to the other terms
and conditions provided herein, including, without limitation, Sections 4, 5 and
12, provide Executive with the following:

 

(i)  Severance. The Company shall pay Executive severance payments in the
aggregate amount of $400,000, less all applicable payroll deductions and tax
withholdings, payable as follows: (a) $200,000 shall be paid in equal
installments in accordance with the Company’s standard payroll practices during
the period commencing on the Effective Date (as defined below) and ending on
March 15, 2020, and (b) the remaining $200,000 shall be paid in equal
installments in accordance with the Company’s standard payroll practices during
the period commencing on July 1, 2020, or such earlier period as provided in
Section 12 below (the “Payment Resumption Date”), and ending on the first
anniversary of the Effective Date; provided, however, that if (1) a Change in
Control (as defined in the Employment Agreement) occurs, (2) the Company raises
at least $5 million (in gross proceeds before any expenses, discounts,
commissions or other similar amounts) in new capital investments from one or
more parties on or after the Separation Date, or (3) any of: the institution by
or against the Company of any insolvency, receivership or bankruptcy
proceeding(s) or any other proceeding(s) for the settlement of the Company’s
debts or the assignment for the benefit of the Company’s creditors or the
Company’s dissolution or ceasing to do business, in any case, prior to the date
that the last payment has been made pursuant to this subsection (i), then any
remaining amounts to be paid to Executive on or before March 15, 2020 pursuant
to this subsection shall be paid to him on the Company’s next regularly
scheduled payroll date concurrent with or next following the date on which the
first event described in (1), (2) or (3) above occurs (the “Acceleration Date”)
and, provided further, that if the Acceleration Date occurs on or after March
16, 2020, but before the Payment Resumption Date, then any remaining amounts to
be paid to Executive pursuant to this subsection shall be paid to him on the
Company’s next regularly scheduled payroll date concurrent with or next
following the Payment Resumption Date.

 

(ii) Outplacement Services. The Company shall pay Executive an additional
lump-sum payment of $25,000, less all applicable payroll deductions and tax
withholdings, on the Company’s first regularly scheduled payroll date on or next
following the Effective Date, which amount is intended to offset the costs of
any executive outplacement services or similar educational programs incurred by
Executive on or after the Separation Date.

 

(iii) Equity Award. As soon as administratively practicable following the date
hereof and, in any event, no later than the Separation Date, the Company shall,
subject to approval by the Board, grant Executive an award of 165,000 restricted
stock units (the “RSUs”), subject to the terms and conditions of the Company’s
2013 Long-Term Incentive Plan and its standard form of Restricted Stock Unit
Award Agreement, which agreement shall provide, among other things, that (a) the
RSUs shall be fully vested on the date of grant; (b) if Executive revokes this
Agreement as provided in Section 5 below, the RSUs shall be, without any further
action on the part of the Company or Executive, immediately and irrevocably
terminated and forfeited by Executive; and (c) the RSUs shall be converted into
shares of the Company’s common stock in the 2020 calendar year on a date
mutually agreeable to the Company and Executive but, in no event, later than
January 15, 2020.

 

2 of 6

 

 

(iv) Additional Stipend. Subject to the other provisions of this subsection
(iv), the Company shall pay Executive an additional monthly stipend of $2,986,
up to a maximum of $53,748, less all applicable payroll deductions and tax
withholdings, payable as follows: (a) $17,916 shall be paid in three equal
installments on the Company’s first regularly scheduled payroll date occurring
in January, February, and March of 2020, and (b) an additional $2,986 shall be
paid on the Company’s first regularly scheduled payroll date occurring in each
month during the period commencing on the Payment Resumption Date and ending on
the eighteen (18) month anniversary of the Separation Date; provided, however,
that if Executive becomes eligible for health benefits under the terms of
another employer’s group health plan, then he shall no longer be eligible to
receive any future payments pursuant this subsection (iv), and any unpaid
amounts potentially payable to Executive pursuant this subsection shall be for
forfeited. In addition, each such stipend payment made to Executive pursuant to
this subsection shall include an additional amount equal to the full amount of
local, state, federal, or other income or employment taxes required to be
withheld on such stipend payments (the “Gross-up Payment”). Executive
acknowledges and agrees that the Gross-Up Payment shall also be subject to all
applicable payroll deductions and tax withholdings.

 

4. Release of Claims. For and in consideration of the right to receive the
consideration described in Section 3 of this Agreement, Executive fully and
irrevocably releases and discharges the Company, including all of its
affiliates, parent companies, subsidiary companies, employees, owners,
directors, officers, principals, agents, insurers, and attorneys from any and
all claims arising or existing on, or at any time prior to, the date this
Agreement is signed by Executive. Such released claims include, without
limitation, claims relating to or arising out of: (i) Executive’s hiring,
compensation, benefits and employment with the Company, (ii) Executive’s
separation from employment with the Company, and (iii) all claims known or
unknown or which could or have been asserted by Executive against the Company,
at law or in equity, or sounding in contract (express or implied) or tort,
including (to the extent any of the foregoing or following can be waived under
applicable law) claims arising under any federal, state, or local laws of any
jurisdiction that prohibit age, sex, race, national origin, color, disability,
religion, veteran, military status, pregnancy, sexual orientation, or any other
form of discrimination, harassment, or retaliation, including, without
limitation, age discrimination claims under the Age Discrimination in Employment
Act; the Americans with Disabilities Act; claims under Title VII of the Civil
Rights Act of 1964; the Rehabilitation Act; the Equal Pay Act; the Family and
Medical Leave Act, 42 U.S.C. §1981; the Civil Rights Act of 1991; the Civil
Rights Act of 1866 and/or 1871; the Sarbanes Oxley Act; the Executive Polygraph
Protection Act; the Uniform Services and Employment and Re-Employment Rights
Act; the Worker Adjustment Retraining Notification Act; the National Labor
Relations Act and the Labor Management Relations Act; the New York State and
City Human Rights Laws and any other similar or equivalent state laws; and any
other federal, state, local, municipal or common law whistleblower protection
claim, discrimination or anti-retaliation statute or ordinance; claims arising
under the Employee Retirement Income Security Act; claims arising under the Fair
Labor Standards Act; or any other statutory, contractual or common law claims.
Executive does not release Executive’s right to enforce the terms of this
Agreement or release his rights to indemnification as required by applicable
law, policy, the Indemnification Agreement, the Company’s Certificate of
Incorporation, as amended, or the Company’s By-Laws, as amended.

 

3 of 6

 

 

5. Review and Consultation. Executive acknowledges that: (i) this Agreement is
written in terms and sets forth conditions in a manner which he understands;
(ii) he has carefully read and understands all of the terms and conditions of
this Agreement; (iii) he agrees with the terms and conditions of this Agreement;
and (iv) he enters into this Agreement knowingly and voluntarily. Executive
acknowledges that he does not waive rights or claims that may arise after the
date this Agreement is executed, that he has been given twenty-one (21) days
from receipt of this Agreement in which to consider whether he wanted to sign
it, that any modifications, material or otherwise made to this Agreement do not
restart or affect in any manner the original twenty-one (21) day consideration
period, and that the Company advises Executive to consult with an attorney
before he signs this Agreement. The Company agrees, and Executive represents
that he understands, that he may revoke his acceptance of this Agreement at any
time for seven (7) days following his execution of the Agreement and must
provide notice of such revocation by giving written notice to the Company. If
not revoked by written notice received on or before the eighth (8th) day
following the date of his execution of the Agreement, this Agreement shall be
deemed to have become enforceable and on such eighth (8th) day (the “Effective
Date”).

 

6. Confidentiality. Executive agrees that he will keep both the fact of this
Agreement and the terms of this Agreement confidential, and will not disclose
the fact of this Agreement or the terms of this Agreement to anyone other than
Executive’s spouse/registered domestic partner, attorney or accountant/tax
advisor, unless otherwise required to under applicable law or regulation after
providing reasonable notice in writing to the Company and a reasonable
opportunity to challenge any such disclosure.

 

7. Governing Law/Venue. The Parties agree that the Agreement shall be governed
by and construed under the laws of the State of Delaware. In the event of any
dispute regarding this Agreement, the Parties hereby irrevocably agree to submit
to the exclusive jurisdiction of the federal and state courts situated in New
Castle County, Delaware, and Executive agrees that he shall not challenge
personal or subject matter jurisdiction in such courts. The Parties also hereby
waive any right to trial by jury in connection with any litigation or disputes
under or in connection with this Agreement.

 

8. Voluntary. This Agreement is executed voluntarily and without any duress or
undue influence on the part or behalf of the parties hereto. The parties
acknowledge that they have had ample opportunity to have this Agreement reviewed
by the counsel of their choice.

 

9. Acknowledgment. Executive acknowledges and agrees that the severance payments
and other consideration provided herein are consideration to which Executive is
not otherwise entitled except pursuant to the terms of this Agreement and are
being provided in exchange for Executive’s compliance with his obligations set
forth hereunder.

 

10. No Admission of Liability. This Agreement shall not in any way be construed
as an admission by the Company or Executive of any acts of wrongdoing or
violation of any statute, law or legal right.

 

4 of 6

 

 

11. Successors and Assigns. This Agreement is binding upon and shall inure to
the benefit of the parties themselves, as well as their respective
representatives, successors, permitted assigns, heirs and estates.

 

12. Code Section 409A; Specified Employee. Executive acknowledges that, as of
the date hereof, he is a “specified employee”, as such term is defined under
Section 409A(a)(2)(B) of the Internal Revenue Code of 1986, as amended, and the
regulations and other authoritative guidance issued thereunder (“Section 409A”),
and, as such, the payments and other benefits described in Section 3 above
(other than any such payments or benefits permitted by Section 409A to be paid
within six (6) months of Executive’s termination of employment) have been
structured in a way so that such payments and benefits shall not be paid or
provided to Executive until the Company’s first regularly scheduled payroll date
coincident with or next following the earlier of the date (i) that is one day
following the six-month anniversary of the Separation Date and (ii) of
Executive’s death (with such period being referred to herein as, the “Delay
Period”). Any payment or benefits that would have otherwise been paid or
provided to Executive during the Delay Period, whether in a lump-sum or
installments, shall be paid or provided to Executive (or, in the event of
Executive’s death, to the personal representative of his estate or his
beneficiary) in a lump-sum with the first payment to be paid hereunder to
Executive following the Delay Period.

 

13. Sole Agreement and Severability. Except as set forth herein, this Agreement
is the sole, entire and complete agreement of the parties relating in any way to
the subject matter hereof. No statements, promises or representations have been
made by any party to any other party, or relied upon, and no consideration has
been offered, promised, expected or held out other than as expressly set forth
herein, provided only that the release of claims in any prior agreement or
release shall remain in full force and effect. The covenants contained in this
Agreement are intended by the parties hereto as separate and divisible
provisions, and in the event that any or all of the covenants expressed herein
shall be determined by a court of competent jurisdiction to be invalid or
unenforceable, the remaining parts, terms or provisions of this Agreement shall
not be affected and such provisions shall remain in full force and effect.

 

SIGNATURE PAGE FOLLOWS

 

5 of 6

 

 

PLEASE READ CAREFULLY. THIS GENERAL RELEASE AND SEVERANCE AGREEMENT INCLUDES A
RELEASE OF ANY AND ALL CLAIMS, KNOWN OR UNKNOWN, AGAINST INSPIREMD, INC.

 

INSPIREMD, INC.     JAMES BARRY           By: /s/ Paul Stuka    

/s/ James Barry

Title: Chairman   Date:

December 9, 2019

Date: December 9, 2019      

 

6 of 6

 

 

 

